Citation Nr: 1132046	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee strain.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative joint disease of the right knee.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder contusion.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had two periods of active service - from July 1952 to June 1954 and from September 1954 to June 1961 - followed by a period of dishonorable service that cannot be considered for VA compensation purposes.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

On his January 2007 Substantive Appeal, the Veteran indicated that he wished to present testimony before a member of the Board in a Travel Board hearing.  The Veteran was scheduled for, but did not attend, such a hearing in April 2011.  A fax from the University of Alabama at Birmingham Hospital details that the Veteran had undergone surgery a week prior to his hearing, and that at the time of his hearing, he was in the intensive care unit.  His representative thereafter requested that his hearing be rescheduled.  

Given the circumstances, the Board finds good cause as to why the Veteran missed his hearing and why he could not provide notice of the need to reschedule prior to the date of his hearing.  38 C.F.R. § 20.702(d) (2010).  Thus, the Board shall remand the Veteran's case in order that he may be scheduled for another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should schedule the Veteran for a hearing before a member of the Board at the Montgomery, Alabama RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


